DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 should depend on claim 9 versus claim 14 since claim 14 was cancelled by the Applicant. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nunnally (US 5869200 A) and further in view of Biasiotto et al. (WO 2004107369 A1).
Regarding claim 1, Nunnally discloses a lead-acid battery (Figs. 1, 10; 10) (C9; L26-32) comprising: one or more electroactive plates (Fig. 1; 13b) disposed within a casing (Fig. 1); an electrolyte (Fig. 1; 18) disposed within the casing and surrounding the one or more electroactive plates (Fig. 1); a plurality of particles (Fig. 1; 15, 16) disposed with the electrolyte within the casing (Fig. 1); and one or more electromagnets (Figs. 1, 10; 14) configured to direct a magnetic field towards the electrolyte to selectively cause movement of the plurality of particles in the direction of the magnetic field so as to agitate the electrolyte (C8; L15-20).
Nunnally discloses wherein each particle of the plurality of particles comprises a shell (Fig. 3; 21) of ferromagnetic material (C9; L1-3) disposed around a core (Fig. 3; 20).
Nunnally does not disclose wherein the core comprises a polymeric foam.
Biasiotto teaches a plurality of particles dispersed within a carrier fluid (claim 1) wherein each particle of the plurality of particles comprises a shell (Fig. 1; 4) of ferromagnetic material (P4; L8-12) disposed around a core (Fig. 1; 2) comprising a polymeric foam (P3; L26-31) out of a list of other materials in order to decrease particle sedimentation and thus improve the properties of the magneto-rheological fluid (P2; L1-9).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select polymeric foam out of the list of other materials in Biasiotto for the core and utilize the plurality of particles of Biasiotto as the plurality of particles of Nunnally in order to decrease particle sedimentation and thus improve the properties of the magneto-rheological fluid and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Nunnally discloses all the limitations of the lead-acid battery above and further discloses wherein the one or more electromagnets are disposed adjacent to one or more surfaces of the casing (Nunnally; Fig. 1; adjacent to upper wall).
Regarding claim 3, modified Nunnally discloses all the limitations of the lead-acid battery above and further discloses wherein the one or more electromagnets are integrated into one or more surfaces defining the casing (Nunnally; Fig. 1; the magnetic actuation winding is wrapped around the plate which is integrated into a wall of the casing).
Regarding claim 4, modified Nunnally discloses all the limitations of the lead-acid battery above and further discloses wherein the lead-acid battery comprises one cell (Nunnally; Fig. 1; 10) and the casing comprises one or more integrated walled partitions (Nunnally; Fig. 1; walls of casing) that define one cell compartment (Nunnally; Fig. 1), and the one or more electromagnets are integrated into the one or more integrated walled partitions (Nunnally; Fig. 1; the magnetic actuation winding is wrapped around the plate which is integrated into a wall of the casing).
Regarding claim 5, modified Nunnally discloses all the limitations of the lead-acid battery above and further discloses wherein each electromagnet from the one or more electromagnets generates a magnetic field strong enough that each and every particle of the plurality of particles will be attracted or repelled by the magnetic field (Nunnally; Figs. 5a, 5b) (Nunnally; C10; L9-40).
Regarding claim 7, modified Nunnally discloses all the limitations of the lead-acid battery above and further discloses wherein the polymeric foam comprises low-density polymeric foam (Biasiotto; P3; L26-31; “low specific weight” is understood to mean “low-density”). 
Regarding claim 8, modified Nunnally discloses all the limitations of the lead-acid battery above and further discloses wherein exposed surfaces of each particle of the plurality of particles is coated with one or more protective coatings (Nunnally; C8; L64-67 & C9; L1) in order to protect the electromagnetic material from the electrolyte and prevent undesired reactions between the electromagnetic material and the electrolyte (Nunnally; C8; L64-67 & C9; L1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the protective coating of Nunnally to the plurality of particles of modified Nunnally in order to protect the electromagnetic material from the electrolyte and prevent undesired reactions between the electromagnetic material and the electrolyte and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 9, Nunnally discloses a method which would inherently disulfate a lead-acid battery given that the method steps and materials worked upon are similar and thus a similar desulfation would be expected (Figs. 1, 10; 10) (C9; L26-32).
Nunnally further discloses that the method comprises: activating one or more electromagnets (Figs. 1, 10; 14) to direct a magnetic field (Fig. 2; 24) towards a plurality of ferromagnetic particles (Fig. 1; 15, 16) disposed within an electrolyte (Fig. 1; 18) in a casing defining the lead- acid battery (Fig. 1) so as to cause the plurality of ferromagnetic particles to move within the electrolyte (C8; L15-20 & C10; L56-63), wherein each ferromagnetic particle of the plurality of ferromagnetic particles comprises a shell (Fig. 3; 21) of ferromagnetic material (C9; L1-3) disposed around a central region (Fig. 3; 20).
Nunnally does not disclose wherein the central region comprises a polymeric foam.
Biasiotto teaches a plurality of ferromagnetic particles dispersed within a carrier fluid (claim 1) wherein each ferromagnetic particle of the plurality of ferromagnetic particles comprises a shell (Fig. 1; 4) of ferromagnetic material (P4; L8-12) disposed around a central region (Fig. 1; 2) comprising a polymeric foam (P3; L26-31) out of a list of other materials in order to decrease particle sedimentation and thus improve the properties of the magneto-rheological fluid (P2; L1-9).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select polymeric foam out of the list of other materials in Biasiotto for the core and utilize the plurality of ferromagnetic particles of Biasiotto as the plurality of ferromagnetic particles in the method of Nunnally in order to decrease particle sedimentation and thus improve the properties of the magneto-rheological fluid and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 10, modified Nunnally discloses all the limitations of the method above and further discloses wherein the one or more electromagnets are adjacent to one or more surfaces of the casing (Nunnally; Fig. 1; adjacent to upper wall).
Regarding claim 11, modified Nunnally discloses all the limitations of the method above and further discloses wherein the one or more electromagnets are integrated into one or more surfaces defining the casing (Nunnally; Fig. 1; the magnetic actuation winding is wrapped around the plate which is integrated into a wall of the casing).
Regarding claim 12, modified Nunnally discloses all the limitations of the method above and further discloses wherein the lead-acid battery comprises one cell (Nunnally; Fig. 1; 10) and the casing comprises one or more integrated walled partitions (Nunnally; Fig. 1; walls of casing) that define one cell compartment (Nunnally; Fig. 1), and the one or more electromagnets are integrated into the one or more integrated walled partitions (Nunnally; Fig. 1; the magnetic actuation winding is wrapped around the plate which is integrated into a wall of the casing).
Regarding claim 13, modified Nunnally discloses all the limitations of the method above and further discloses wherein each of the one or more electromagnets generates a magnetic field strong enough to attract or repel each and every ferromagnetic particle of the plurality of particles from inside the electrolyte (Nunnally; Figs. 5a, 5b) (Nunnally; C10; L9-40).
Regarding claim 15, modified Nunnally discloses all the limitations of the method above and further discloses wherein the polymeric foam comprises low-density polymeric foam (Biasiotto; P3; L26-31; “low specific weight” is understood to mean “low-density”). 
Regarding claim 16, modified Nunnally discloses all the limitations of the method above and further discloses wherein exposed surfaces of each ferromagnetic particle of the plurality of ferromagnetic particles is coated with one or more protective coatings (Nunnally; C8; L64-67 & C9; L1) in order to protect the electromagnetic material from the electrolyte and prevent undesired reactions between the electromagnetic material and the electrolyte (Nunnally; C8; L64-67 & C9; L1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the protective coating of Nunnally to the plurality of particles in the method of modified Nunnally in order to protect the electromagnetic material from the electrolyte and prevent undesired reactions between the electromagnetic material and the electrolyte and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 17, modified Nunnally discloses all the limitations of the method above and further discloses wherein motion of the plurality of ferromagnetic particles is controlled by sequential energizing the coils of each of the one or more electromagnets in a predetermined order, in turn generating desired wave-like motion of the electrolyte (Nunnally; C7; L64-67, C8; L15-20, & C10; L53-63).
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-13, and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759